Name: Council Regulation (EEC) No 2999/87 of 5 October 1987 amending Regulation (EEC) No 4034/86 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1987 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 No L 285/2 Official Journal of the European Communities 8 . 10 . 87 COUNCIL REGULATION (EEC) No 2999/87 of 5 October 1987 amending Regulation (EEC) No 4034/86 fixing, for .certain fish stocks and groups of fish stocks, the total allowable catches for 1987 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Regulation (EEC) No 4034/86 will not adversely affect the conservation of the stock of cod in the North Sea ; Whereas, on the basis of the same advice, the total allowable catch in respect of the stock of cod in ICES divisions VII, except VII a ; VIII, IX and X and CECAF division 34.1 .1 (EC zone), can be increased ; Whereas a transfer of 50 tonnes from the quota of pollack allocated to Ireland in ICES division VII to the quota of pollack allocated to Ireland in ICES divisions Vb (EC zone), VI, XII and XIV should be effected, given in parti ­ cular that the resources in question appear to constitute a single stock and that the transfer would not produce a significant change in patterns of operations while permit ­ ting a better balance of fishing effort, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Whereas, under Article 3 of Regulation (EEC) No 170/83, it falls to the Council to fix the total allowable catches (TAC) by stock or group of stocks, the share available to the Community and the specific conditions for taking those catches ; whereas, under the terms of Article 4 of that Regulation, the share available to the Community is allocated among the Member States ; Whereas Regulation (EEC) No 4034/86 (2), as last amended by Regulation (EEC) No 1880/87 (3), fixes for certain fish stocks and groups of fish stocks the total allowable catches for 1987 and certain conditions under which they may be fished ; Article 1 Regulation (EEC) No 4034/86 is hereby amended as follows : 1 . The following paragraph is added to Article 9 : '4. By derogation from paragraph 1 it shall be permitted to fish for adult eel (Anguilla anguilla) in the zones indicated in that paragraph with nets having a minimum mesh size of 16 mm, subject to the provi ­ sions of Article 2 and Annex I to Regulation (EEC) No 3094/86.' 2. The figures relating to cod in ICES divisions VII, except Vila ; VIII, IX and X and CECAF division 34.1.1 (EC zone) in Annexes I and II are hereby replaced by those set out in Annexes I and II respect ­ ively to this Regulation. 3 . The figures relating to pollack in ICES divisions Vb (EC zone), VI, XII and XIV and in ICES division VII in Annexes I and II are hereby replaced by those set out in Annexes I and II respectively to this Regulation . Whereas fishing for adult eel, for which it is permitted to use a minimum mesh size of 16 mm in accordance with Regulation (EEC) No 3094/86 (4), as amended by Regula ­ tion (EEC) No 4026/86 (*), takes place in a limited part of the zone in which it is prohibited, under Article 9 of Regulation (EEC) No 4034/86, to use any trawl, Danish seine or similar towed net having a mesh size smaller than 100 mm from 1 January to 31 March 1987 and from 1 October to 31 December 1987 ; whereas the most important season for this fishing is from September to December : Whereas, on the basis of the latest scientific advice, fishing for adult eel in the zone described in Article 9 of (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 376, 31 . 12. 1986, p. 39. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (3) OJ No L 179 , 3 . 7 . 1987, p. 4. (4) OJ No L 288, 11 . 10 . 1986, p. 1 . 0 OJ No L 376, 31 . 12 . 1986, p. 1 . 8 . 10 . 87 Official Journal of the European Communities No L 285/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 5 October 1987. For the Council The President N. WILHJELM ANNEX I Species Zone TAC 1987 (in tonnes) Share available to the Community for 1987 (tonnes) Cod VII, except Vila ; VIII, IX, X ; CECAF 34.1.1 (EC zone) 19 000 19 000 Pollack V b (EC zone), VI, XII, XIV 710Q 710 Pollack VII 10 610 0 10 610 O Precautionary TAC. 8 . 10 . 87No L 285/4 Official Journal of the European Communities ANNEX II Stock Member State 1987 quota(tonnes) Species Geographical regions Zone Cod West Ireland and Porcupine Bank, South Ireland, Bristol Channel, English Channel, Bay of Biscay, Portuguese waters, Azores, Moroccan coast VII, except Vila ; VIII, IX, X ; CECAF 34.1.1 (EC zone) Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 850 14 520 1 940 120 1 570 EEC total 19 000 Pollack Faroes, West Scotland, Rockall, North Azores, East Greenland Vb (EC zone), VI, XII, XIV Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 10C) 340 100 260 EEC total 710 Pollack Irish Sea, West Ireland and Porcupine Bank, South Ireland, Bristol Channel, English Channel VII Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 330 20 (') 7 600 810 1 850 EEC total 10 610 (  ) Excluding the zone situated to the south of 56 ° 30 ' N, to the east of 12 00' W and to the north of 50 ° 30 ' N. \